IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                             No. 70198
                  OF GREGORY S. COMO, BAR NO.
                  11089.                                                             ALE
                                                                                     MAY 09 2016

                                                                                BY
                                                                                       DEP:rCLERK



                            ORDER GRANTING PETITION FOR RESIGNATION                       11
                              This is a joint petition by the State Bar of Nevada and
                  attorney Gregory S. Como for his resignation from the Nevada bar.
                              SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Como; and that he is current on
                  all membership fee payments and other financial commitments relating to
                  his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                              Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation. See SCR 98(5)(a)(2). Como acknowledges that his resignation
                  is irrevocable and that the state bar retains continuing jurisdiction with
                  respect to matters involving a past member's conduct prior to resignation.
                  See SCR 98(5)(c)-(d). Finally, Como has submitted an affidavit of
                  compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) )947A    em
                              The petition satisfies the requirements of SCR 98(5).
                  Accordingly, we approve attorney Gregory S. Como's resignation. SCR
                  98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.


                                                                     ot_
                                                            Parraguirre    C .J.
                                                                                     J.
                                                            Hardesty


                                                                                     J.




                                                                                     J.
                                                            Saitta




                                                                     gek.            J.
                                                            Pickering



                  cc: Greg S. Como
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    de